DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 57, 61-67, 69, 70, 76 and 94 are pending.
Claims 57, 61-66, 69, 70, 76 and 94 are rejected.
Claim 67 is objected.
Claims 1-56, 58-60, 68, 71-75, 77-93 and 95 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 57, 61, 63, 65, 66, 69, 70, 76 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grill et al. (US 4,073,935).
The instant claims are directed to a compound having the claimed Formula (II)

    PNG
    media_image1.png
    402
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    679
    media_image2.png
    Greyscale

and a pharmaceutical composition comprising said compound having Formula (II).
Grill et al. disclose isopropanol derivatives of general formula (1), 

    PNG
    media_image3.png
    288
    363
    media_image3.png
    Greyscale

(see column 1, lines 42-66; column 5, lines 53-54; column 7, lines 13-24; and claims 1, 3, 13, and 14).
Grill et al. specifically disclose compound 56 Table 3, which correspond to the claimed Formula (II), wherein R1 and R2 are H, Y is O, n is 1, W is -CH2-, Z is O, R3 is H, and R4 is Cl (halo) and therapeutically acceptable salts and pharmaceutical compositions thereof.
Grill et al. differ from the instant claimed compounds in that Grill et al. do not disclose  wherein X is a covalent bond.  However, compound 56 is the next adjacent homolog of the claimed compound.  Compounds that are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Further, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See also MPEP § 2144.09.

Claims 57, 62 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grill et al. (US 4,073,935) as applied to claim 57 above, and further in view of Silverman (“The Organic Chemistry of Drug Design and Drug Action”, Academic Press, Inc., 1992, pp. 15-20).
Grill et al. disclose the compound 3-[4'-(2-carboxyethyl)-phenoxy)-1-(4'-chlorphenoxy)-propanol-(2) (see column 5, lines 53-54 and compound 56 in Table 3). This compound is structurally similar to the compound having the claimed Formula (II) as described above, but further differs the compound having the claimed Formula (II) in that compound 56 of Grill et al. have an O for Y instead of S group as required by claim 61 and an O for Z instead of CH2 as required by claim 64.
Silverman discloses that bioisosteres are substituents or groups that have chemical or physical similarities, and which produce broadly similar biological properties (see page 19 under the heading Bioisosterism). It is disclosed that bioisosterism is a lead modification approach that has been shown to be useful to attenuate toxicity or to modify the activity of a lead, and it may have a significant role in the alteration of metabolism of a lead. It is disclosed that there are classical isosteres and nonclassical isosteres. The bivalent atoms O and S are classical isosteres of the bivalent group CH2 (see Table 2.2, section 2).
One having ordinary skill in the art at the time the invention was made would have found it obvious to substitute any of the O in the compound 3-[4'-(2-carboxyethyl)-phenoxy)-1-(4'-chlorophenoxy)-propanol-(2) disclosed by Grill et al. with a S or CH2, since Silverman discloses that the CH2 group and the O and S atoms are classical isosteres. There would have been a reasonable expectation of success, since Silverman discloses that bioisosteres are substituents or groups that have chemical or physical similarities, and which produce broadly similar biological properties. Further, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See also MPEP § 2144.09 .

Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grill et al. (US 4,109,013) disclose 1,3-disubstituted propanol-(2) derivatives which are structurally similar to the claimed compound of Formula (II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1622